DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

2. 	The changes to figures 2-4 are agreed with and the objections to under 37 CFR 1.84(p)(4) are removed.  

3. 	The change to claim 5 is agreed with and the objection under 37 CFR 1.83(a) is removed.    

Specification

4. 	The changes to paragraph [0051] dated 13 November 2020 and the changes to paragraphs [0013], [0048], [0049], [0050], [0058], [0064], [0068], [0073], and  [0075] dated 11 September 2020 are agreed with and the objection due to informalities is removed.    

Claim Rejections - 35 USC § 112

5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6. 	The changes to claims 5 and 12 -13 are agreed with.  Claims 21-27 are and claim 11 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   Claim 11 recites the limitation "intermediate transition zone" in line 2.  The Examiner does not know what this is.  Previously an “intermediate transition region” in claim 1 was previously disclosed.  There is insufficient antecedent basis for this limitation in the claim.  Claims 21-27 are indefinite in that they depend on a canceled claim.   

Claim Rejections - 35 USC § 102

7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8. 	Claim(s) 1-2, 4-7, 9, 12, 15-17 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Boyd (9,999,811).
	Boyd discloses Golden golf club head comprising: a striking face portion (Figs. 1,3) located at a frontal portion of the golf club head adapted to strike a golf ball (Figs. 3,5), the striking face portion having a face perimeter (Fig. 1) and a back surface (Fig. 6); and a body portion connected to an aft portion extending from the face perimeter of the striking face portion (Figs. 1-4); the striking face portion further comprising, a thickened central region (131A, 131B, 131C, 132A, 132A, Figs. 6, 7-8) having a central perimeter in the form of the inner boundary of (136B) (132B, Fig. 6) and at least three central constant thickness zones (131A, 131B, 131C) provided in the central region (131A, 131B, 131C, 132A, 132A, Figs. 6, 7-8)  within the central perimeter in the form of the inner boundary of (136B) (132B, Figs. 6, 7-8), each central constant thickness zone (131A, 131B, 131C) having a different thickness (Col. 13, Lns. 29-37), an intermediate transition region/zone (132B, 131D, 130, Fig. 6) immediately encompassing the thickened central region (131A, 131B, 131C, 132A, 132A, Figs. 6, 7-8) and having an intermediate transition perimeter in the form of the inner boundary of (135) (Fig. 6), and an outer perimeter region (135) immediately encompassing the intermediate transition region (132B, 131D, 130, Fig. 6) and having at least four outer perimeter constant 

    PNG
    media_image1.png
    687
    673
    media_image1.png
    Greyscale

the at least four outer perimeter constant thickness zones are provided extending from the intermediate transition perimeter in the form of the inner boundary of (135) (Fig. 6), towards a crown region, a sole region, a heel region and a toe region of the club head to the face perimeter (Fig. 6) in the form the outer perimeter region (135) is constant thickness (Col. 12, Lns. 30-33, Fig. 6) and with no further limitations to structure of the boundaries of these zones one is able to select zones as claimed within the outer perimeter region (135) (Col. 12, Lns. 30-33, Fig. 6), the at least four outer perimeter constant thickness zones are separated by at least four outer perimeter transition zones extending from the intermediate transition perimeter in the form of the inner boundary of (135) (Fig. 6)  towards the face perimeter (Fig. 6) in the form the outer perimeter region 

.   

Claim Rejections - 35 USC § 103

9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claims 8, 10-11 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (9,999,811) in view of Abe (8,808,107).
	Boyd discloses the thickened central region (131A, 131B, 131C, 132A, 132A, Figs. 6, 7-8) being just smaller than the percentage of the face area (Fig. 6) as Applicant’s thickened central region (Fig. 5A) and the center constant thickness zone of Boyd (131A) is just smaller than Applicant’s center constant thickness zone (Fig. 5A), the center constant thickness zone of Boyd (131A) is about 25% the percentage of Boyd’s thickened central region (131A, 131B, 131C, 132A, 132A, Figs. 6, 7-8) (Fig. 6), 
in the form the outer perimeter region (135) is constant thickness (Col. 12, Lns. 30-33) and with no further limitations to the boundaries of these zones one is able to select zones as claimed within the outer perimeter region (135) (Fig. 6) and the outer perimeter zone could include part of zone 130 at the sole side of the thickened central zone to allow the widths as claimed in 26 to be achieved. 
	Boyd lacks the thickened central region comprises between about 10 to about 20 percent of the overall striking face portion enclosed by the face perimeter, and the center constant thickness zone is about 4 to about 10 percent of the overall striking face portion.
Abe discloses a golf club head with a thickened central region (15) comprises between about 10 to about 20 percent of the overall striking face portion 
 	As such with the thickened central region comprises between about 10 to about 20 percent of the overall striking face portion enclosed by the face perimeter and the center constant thickness zone of Boyd (131A) is about 25% the percentage of Boyd’s thickened central region (131A, 131B, 131C, 132A, 132A, Figs. 6, 7-8) and the center constant thickness is constant thickness (Col. 13, Lns. 29-37) and with no further limitations to this zone and its boundary, one is able to select zones and sizes of these zones as claimed within the thickened central region (131A, 131B, 131C, 132A, 132A, Figs. 6, 7-8) including the center constant thickness zone being about 4 to about 10 percent of the overall striking face portion.
The Patent Office interprets terms as “portion”, “region”, “zone”, etc…very liberally.   Without any further limitation as to the structure, there can be any “portion”, “region”, or “zone” one is able to select.  In addition, without any further limitation as to the structure, there can be any extend, perimeter, edge and shapes of these extend, perimeter, and edge as one is able to select.  These boarders, perimeters, and edges are able to be imaginary lines and curves one selects for a “portion”, “region”, or “zone”.   




11. 	Claims 3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (9,999,811) in view of Gibbs (9,101,809).
	Boyd discloses two central transition zones (132A) separating the at least three constant central thickness zones have a width of about 3-4% the width of a face (Fig. 6) and the outer perimeter constant thickness zones and outer perimeter transition zones have substantially straight edges in the form the outer perimeter region (135) is constant thickness (Col. 12, Lns. 30-33) and with no further limitations to these zones one is able to select zones shapes with their edges of these zones as claimed within the outer perimeter region (135) (Fig. 6).  
	Boyd lacks the two central transition zones separating the at least three constant central thickness zones have a width of about 1 mm to about 4 mm, and the outer perimeter transition zones have a width of at least 4 mm adjacent to the encompassing intermediate transition. 
	Gibbs discloses a face width for a wood type driver having a length of 3.5 to 5 inches (Col. 4, Lns. 28-35). In view of Gibbs it would have been obvious to modify the head of Boyd to have a face width a length of 3.5 to 5 inches on order to use a face width used in the market place for wood heads, to have a head with a large sweet spot, and/or in order to have a face size which would have a reasonable expectation for success.  As such with a face width a length of 3.5 to 5 inches and two central transition zones (132A) separating the at least three constant central thickness zones having a width of about 3-4% the width of a face, the two central transition zones separating the at least three constant central thickness zones would have a width of about 1 mm to 
The Patent Office interprets terms as “portion”, “region”, “zone”, etc…very liberally.   Without any further limitation as to the structure, there can be any “portion”, “region”, or “zone” one is able to select.  In addition, without any further limitation as to the structure, there can be any extend, perimeter, edge and shapes of these extend, perimeter, and edge as one is able to select.  These boarders, perimeters, and edges are able to be imaginary lines and curves one selects for a “portion”, “region”, or “zone”.   

Response to Arguments

12. 	Applicant’s arguments with respect to claim(s) have been considered but are moot because due to the new ground of rejection. 

13. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Conclusion

14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SLB/ 20 February 2021		/STEPHEN L BLAU/                                                      Primary Examiner, Art Unit 3711